 Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 1 of 12 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,          :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :             Case No.
                                         :
HUSTON BUICK GMC CADILLAC INC,           :
                                         :
            Defendant.                   :
_______________________________________/ :
                                         :
                                         :
                                         :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

HUSTON BUICK GMC CADILLAC INC., (sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.              Plaintiff is a Florida resident, lives in Broward and Pasco Counties, is sui juris,

               and qualifies as an individual with disabilities as defined by the ADA. Plaintiff

               is unable to engage in the major life Plaintiff is unable to engage in the major

               life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other

               support and has limited use of her hands. She is unable to tightly grasp, pinch and

               twist of the wrist to operate. When ambulating beyond the comfort of her own
Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 2 of 12 PageID 2




          home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

          handicap parking spaces located closest to the entrances of a facility. The

          handicap and access aisles must be of sufficient width so that she can embark

          and disembark from a ramp into her vehicle. Routes connecting the handicap

          spaces and all features, goods and services of a facility must be level, properly

          sloped, sufficiently wide and without cracks, holes or other hazards that can

          pose a danger of tipping, catching wheels or falling. These areas must be free of

          obstructions or unsecured carpeting that make passage either more difficult or

          impossible. Amenities must be sufficiently lowered so that Plaintiff can reach

          them. She has difficulty operating door knobs, sink faucets, or other operating

          mechanisms that tight grasping, twisting of the wrist or pinching. She is hesitant to

          use sinks that have unwrapped pipes, as such pose a danger of scraping or burning

          her legs. Sinks must be at the proper height so that she can put her legs

          underneath to wash her hands. She requires grab bars both behind and beside

          a commode so that she can safely transfer and she has difficulty reaching the

          flush control if it is on the wrong side. She has difficulty getting through

          doorways if they lack the proper clearance. Ms. Kennedy’s access to the

          Defendant’s property or to the full and equal enjoyment of the goods, services,

          facilities, privileges, advantages and accommodations offered therein was

          restricted or limited because of her disabilities, and will be restricted or limited

          in the future unless and until the Defendant is compelled to remove the barriers

          to access and remedy all ADA violations which exist at its property including
 Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 3 of 12 PageID 3




           those set forth in this complaint.

2.         Defendant owns, leases, leases to, or operates a place of public accommodation as

           defined by the ADA and the regulations implementing the ADA, 28 CFR

           36.201(a) and 36.104. The place of public accommodation that the Defendant

           owns, operates, leases or leases to is known as a car dealership, and is located in

           the County of Polk.

3.         Venue is properly located in the Middle District of Florida because venue lies in

           the judicial district of the property situs. The Defendant’s property is located in

           and does business within this judicial district.

4.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

           original jurisdiction over actions which arise from the Defendant’s violations of

           Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

           also 28 U.S.C. § 2201 and § 2202.

5.         As the owner, lessor, lessee, or operator of the subject premises, Defendant is

           required to comply with the ADA. To the extent the property, or portions thereof,

           existed prior to January 26, 1993 ("pre-existing facility"), the owner, lessor,

           lessee, or operator has been under a continuing obligation to remove architectural

           barriers at that property whose removal was readily achievable, as required by 42

           U.S.C. Section 12182. To the extent that the property, or portions thereof, were

           constructed prior to January 26, 1993 ("newly constructed facility"), the owner,

           lessor, lessee, or operator was under an obligation to design and construct such

           facilities such that they are readily accessible to and usable by individuals with
 Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 4 of 12 PageID 4




           disabilities, as required by 42 U.S.C. Section 12183. To the extent that the

           facility, or portions thereof, were altered in a manner that affects or could affect

           its usability ("altered facility"), the owner, lessor, lessee, or operator was under

           an obligation to make such alterations in such a manner that, to the maximum

           extent feasible, the altered portions are readily accessible to and usable by persons

           with disabilities.

6.         Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required

           to comply with the Standards For New Construction And Alterations, set forth in

           Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C.F.R. part 36.404,

           all altered facilities were required to comply with the ADAAG to the maximum

           extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken to comply

           with barrier removal requirements of 42 U.S.C. Section 12182 must also comply

           with the ADAAG to the maximum extent feasible. Failure to comply with these

           requirements constitutes a violation of the ADA.

7.         A preliminary inspection of the car dealership at 19501 US Hwy 27, Lake Wales,

           Polk County, Florida has shown that violations exist. These violations include,

           but are not limited to:

           GENERAL

           1. Defendant fails to adhere to a policy, practice and procedure to ensure that all

               goods, services and facilities are readily accessible to and usable by the

               disabled.
Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 5 of 12 PageID 5




          2. Defendant fails to maintain its features to ensure that they are readily

             accessible and usable by the disabled.

          PARKING/EXTERIOR

          3. The disabled parking space is non-compliant as there is no disabled parking

             sign identifying the disabled parking spaces south side of building. 2010

             ADAAG violation: 502

          4. The slope of the ramp that provides wheelchair access to the showroom is

             non-compliant as the slope of the ramp exceeds max 1:12 (8.33%) slope.

             2010 ADAAG violation: 405

          5. The bottom landing at entrance of ramp west side of building that services the

             accessible entrance to showroom is non-compliant as the slope exceeds max

             1:48 (2.1%) slope. 2010 ADAAG violation: 305, 405

          6. The current informational or directional signage that directs persons with

             disabilities to the locations of the accessible entrances, accessible routes or

             departments and customer lounge are non-compliant. 2010 ADAAG

             violation: 206, 207, 216, 703

          7. The sidewalk (accessible route) east of customer lounge is non-compliant as

             the cross-slope exceeds max 1:48 (2.1%) cross-slope. 2010 ADAAG

             violation: 402

          8. There are multiple exterior entrances to the facility where the maneuvering

             space on the exterior (pull side) of the doors are non-compliant as there is not

             60 inches of level depth at max 1:48 (2.1%) slope for front approach.
Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 6 of 12 PageID 6




          INTERIOR

          9. The service counters in parts department and at cashier (customer payment)

             are non-compliant as the height of counters are above max 36 inches above

             floor. 2010 ADAAG violation: 904

          10. There interior accessible routes from showroom to other areas of the

             dealership (customer lounge, cashier, service dept, parts dept) are non-

             compliant as there is no vertical accessibility (no interior ramp or lift) from

             the showroom to the other key elements and areas of the facility. 2010

             ADAAG violation: 206, 402

          MEN’S RESTROOM

          11. There sink is non-compliant as the pipe insulation does not cover the exposed

             pipes. 2010 ADAAG violation: 606

          12. The door is non-compliant as there is not the required 12 inches of side

             approach on the push (latch) side of the door (as the door has a latch and a

             closer). 2010 ADAAG violation: 404

          13. The door is non-compliant as the pull force exceeds max 5 lbs. 2010 ADAAG

             violation: 404

          14. The rear grab bar is non-compliant as there are wall mounted dispensers less

             than 12 inches above the bar. 2010 ADAAG violation: 604, 609

          15. The side grab bar is non-compliant as the grab bar does not extend minimum

             54 inches from rear wall. 2010 ADAAG violation: 604
 Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 7 of 12 PageID 7




           16. The rear grab bar is non-compliant as the bar is not 12 inches off center from

               the south end of bar to centerline of toilet. 2010 ADAAG violation: 604, 609

           17. The mirror is non-compliant as the height of the mirror exceeds max 40 inches

               above floor from bottom reflective edge. 2010 ADAAG violation: 604

8.         Plaintiff has visited the property which forms the basis of this lawsuit on July 5,

           2019 and again on July 6, 2019 and plans to return to the property in the near

           future to avail herself of the goods and services offered to the public at the

           property, and to determine whether the property has been made ADA compliant.

           The Plaintiff has encountered barriers at the subject property which discriminate

           against her on the basis of her disability.

9.         In the alternative, Plaintiff is an advocate of the rights of similarly situated

           disabled persons and is a "tester" for the purpose of asserting her civil rights and

           monitoring, ensuring, and determining whether places of public accommodation

           are in compliance with the ADA.

10.        The violations present at Defendant's facility, create a hazard to Plaintiff's safety.

11.        Plaintiff is continuously aware of the violations at Defendant's facility and is

           aware that it would be a futile gesture to return to the property as long as those

           violations exist unless she is willing to suffer additional discrimination.

12.        The violations present at Defendant's facility infringe Plaintiff's right to travel free

           of discrimination. Plaintiff has suffered, and continues to suffer, frustration and

           humiliation as the result of the discriminatory conditions present at Defendant's

           facility. By continuing to operate a place of public accommodation with
 Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 8 of 12 PageID 8




           discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

           and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

           services, facilities, privileges and/or accommodations available to the general

           public. By encountering the discriminatory conditions at Defendant's facility, and

           knowing that it would be a futile gesture to return unless she is willing to endure

           additional discrimination, Plaintiff is deprived of the meaningful choice of freely

           visiting the same accommodations readily available to the general public and is

           deterred and discouraged from additional travel.         By maintaining a public

           accommodation with violations, Defendant deprives plaintiff the equality of

           opportunity offered to the general public.

13.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

           result of the Defendant’s discrimination until the Defendant is compelled to

           comply with the requirements of the ADA.

14.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to this property

           as described but not necessarily limited to the allegations in paragraph 7 of this

           Complaint. Plaintiff has reasonable grounds to believe that she will continue to

           be subjected to discrimination in violation of the ADA by the Defendant. Plaintiff

           desires to visit the dealership not only to avail herself of the goods and services

           available at the property but to assure herself that this property is in compliance

           with the ADA so that she and others similarly situated will have full and equal

           enjoyment of the property without fear of discrimination.
 Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 9 of 12 PageID 9




15.        The Defendant has discriminated against the Plaintiff by denying her access to,

           and full and equal enjoyment of, the goods, services, facilities, privileges,

           advantages and/or accommodations of the subject property, as prohibited by 42

           U.S.C. § 12182 et seq.

16.        The discriminatory violations described in paragraph 7 are not an exclusive list of

           the Defendant’s ADA violations.         Plaintiff requires the inspection of the

           Defendant’s place of public accommodation in order to photograph and measure

           all of the discriminatory acts violating the ADA and all of the barriers to access.

           The Plaintiff, and all other individuals similarly situated, have been denied access

           to, and have been denied the benefits of services, programs and activities of the

           Defendant’s buildings and its facilities, and have otherwise been discriminated

           against and damaged by the Defendant because of the Defendant’s ADA

           violations, as set forth above. The Plaintiff and all others similarly situated will

           continue to suffer such discrimination, injury and damage without the immediate

           relief provided by the ADA as requested herein.          In order to remedy this

           discriminatory situation, the Plaintiff requires an inspection of the Defendant’s

           place of public accommodation in order to determine all of the areas of non-

           compliance with the Americans with Disabilities Act.

17.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore,
Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 10 of 12 PageID 10




             the Defendant continues to discriminate against the Plaintiff, and all those

             similarly situated by failing to make reasonable modifications in policies,

             practices or procedures, when such modifications are necessary to afford all

             offered goods, services, facilities, privileges, advantages or accommodations to

             individuals with disabilities; and by failing to take such efforts that may be

             necessary to ensure that no individual with a disability is excluded, denied

             services, segregated or otherwise treated differently than other individuals

             because of the absence of auxiliary aids and services.

18.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

19.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

             dealership to make those facilities readily accessible and useable to the Plaintiff

             and all other persons with disabilities as defined by the ADA; or by closing the

             facility until such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq..
Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 11 of 12 PageID 11




      b.   Injunctive relief against the Defendant including an order to make all readily

           achievable alterations to the facility; or to make such facility readily accessible to

           and usable by individuals with disabilities to the extent required by the ADA; and

           to require the Defendant to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such stops that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or

           otherwise treated differently than other individuals because of the absence of

           auxiliary aids and services.

      c.   An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

           12205.

      d.   The Court issue all remedies available under 42 U.S.C. Sections 12188 and

           2000a-3(a) including but not limited to preventive relief, permanent or temporary

           injunction, restraining order, or other order, as the Court deems just and proper."

      e.   Such other relief as the Court deems just and proper, and/or is allowable under

           Title III of the Americans with Disabilities Act.

                    Respectfully Submitted,




                           [SIGNATURE FOLLOWS]
Case 8:19-cv-01841-MSS-CPT Document 1 Filed 07/29/19 Page 12 of 12 PageID 12




                                   PHILIP MICHAELCULLEN, III
                                   Attorney-at-Law -- Chartered
                                   621 South Federal Highway, Suite Four
                                   Fort Lauderdale, Florida 33301
                                   954-462-0600
                                   fax 954-462-1717
                                   CULLENIII@aol.com
                                   Florida Bar. Id. No. 167853

                                   By:/s/ Philip Michael Cullen, III,
